DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
Status of the Claims
Claims 1-4, 7-15 and 18-24 were previously pending and subject to a final office action mailed 08/03/2022. No claim was amended, canceled or added in a reply filed 11/03/2022. Therefore claims 1-4, 7-15 and 18-24 are currently pending and subject to the non-final office action below. 

 Response to Arguments
Applicant's arguments filed 11/03/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are not directed towards the abstract idea of methods of allowing for commercial and legal interactions and managing personal behavior, relationships or interactions between people (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes that the claims are directed towards commercial interactions (i.e. sales/business relations) because the claims recite a process of matching a seller with a buyer. The process of matching a seller with a buyer is a commercial interaction. Said process also covers managing interactions between the buyer and seller. Therefore, the claims are directed towards an abstract idea of certain methods of organizing human activity. 
Applicant argues that the claims are distinguishable from the ineligible claim of Example 6 because the claims are not direct to any steps creating an obligation on either party. Instead, the claims are directed to the protection of information while facilitating delivery of a product (remarks p. 10). Examiner respectfully disagrees. 
Examiner respectfully notes as argued above, the claims are directed towards certain methods of organizing human activity because the claims allow for commercial interaction and managing relationships between the buyer and seller. Therefore, while the current claims might not be analogous to Example 6 as far as the claim limitation are concerned, but both the current claims and Example 6 claim still fall within the abstract idea of certain methods of organizing human activity (please see MPEP 2106.04(a)). Therefore, the claims are directed towards an abstract idea. 
Applicant argues that the claims are analogous to example 21’s claim because, similar to “the alert activating the stock view application”, the current claims share certain information with and restrict other certain information from the seller if the user’s and seller’s interests are aligned (remarks p. 10). Examiner respectfully disagrees. 
The current claims are distinguishable from example 21 claim and not patent eligible. In Example 21, as Applicant stated, the claims addressed the internet centric challenge of alerting a subscriber with time sensitive information when the subscriber’s computer is offline. When the wireless device is connected to the subscriber’s computer, the alert causes the computer to auto launch a stock viewer application to access more detailed information about the stock quote from the data source. However, the structure in the current claims is not designed to solve said centric challenge. The current claims merely use generic computers in order to receive and transmit data over a network which by itself well understood, routine and conventional (please see MPEP 2106.05(d)(II)). 
Furthermore, sharing certain information while withholding personally identifiable information is merely an extra solution activity which falls under selecting which type of data to be manipulated. Therefore, sharing certain information while withholding personally identifiable information does not add a meaningful limitation to the process of transmitting and receiving data over a network. Therefore, the current claims are distinguishable from Example 21 and not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receives characteristics of a desired product including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; receives product characteristics of a product available from the seller to be offered to one or more of the plurality of individuals, the product characteristics including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; identifies, using the product characteristics of the product available from the seller to be offered to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; in response to identifying the matching transaction, facilitates a delivery of one of an offer related to the identified product and the identified product to the identified individual without revealing the physical address of the identified individual to the seller; and withholds from seller, as a default position, the personally identifiable information of the identified individual; in response to identifying the matching transaction, generate a unique identification code and send the unique identification code to the seller; and in response to [reading] the unique identification code, send demographic information related to the identified individual to the seller.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a plurality of seller systems, each seller system including a seller controller and being associated with a seller; a plurality of user devices, each user device including a user device controller and being associated with one of a plurality of individuals; a product distribution computer including: a data storage system including a physical address and personally identifiable information associated with each of a plurality of individuals and a product distribution controller in communication with the seller controller, each user device controller of the plurality of user devices and the data storage system; a memory coupled to the product distribution controller, wherein the memory stores program instructions executable by the product distribution controller. 
Moreover, the “scanning” step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Each of the additional limitations, alone or in combination, is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 43, 85-90, 60-61 and 105) does not provide any indication that the additional elements describe above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the scanning step is well understood, routine, and conventional activity is supported under Berkheimer. 
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receives characteristics of a desired product including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; receives from a seller, product characteristics of a product available from the seller to be offered to one or more of the plurality of individuals, the product characteristics including one of a product category and a product identification and one of a price, a price range, a date, a date range, a location, and a distance from a location; identifies, using the product characteristics of the product available from the seller to be offered to one or more of the plurality of individuals and the characteristics of the desired product, a matching transaction including an identified product and an identified individual; in response to identifying a matching transaction, facilitates the delivery of one of an offer related to the identified product and the identified product to the identified individual; and withholds from seller, as a default position, the personally identifiable information of the identified individual; in response to identifying the matching transaction, generate a unique identification code and sends the unique identification code to the seller; and in response to [reading] the unique identification code, sends demographic information related to the identified individual to the seller.”
The limitations above is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: a plurality of seller systems, each seller system including a seller controller and being associated with a seller; a plurality of user devices, each user device including a user device controller and being associated with one of a plurality of individuals; a product distribution computer including: a data storage system including a physical address and personally identifiable information associated with each of the plurality of individuals and a product distribution controller in communication with the seller controller, each user device controller of the plurality of user devices and the data storage system; a memory coupled to the product distribution controller, wherein the memory stores program instructions executable by the controller and a permission setting module. 
Moreover, the “scanning” step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra solution activity. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Each of the additional limitations, alone or in combination, is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as filed (paragraph 43, 85-90, 60-61 and 105) does not provide any indication that the additional elements describe above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the scanning step is well understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2/13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (permission setting module is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 3-4 and 14-15 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 8/19 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations 
Dependent claim 7/18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (QR code is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 9/20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (an interface and the permission setting module are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 10/21 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (an interface and social media identification is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claims 11/22 is also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 23-24 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/12 without successfully integrating the exception into a practical application (a permission setting module is described at a high level of generality which amounts to simple instructions of applying the abstract idea in a computer environment) or providing significantly more limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628